Citation Nr: 0309681	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether new and material has been submitted to reopen a claim 
for service connection for lumbar disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran had active duty for training from February 1962 
to August 1962, in June 1963 and September 1963, and served 
on active duty from March 1, 1965 to March 31, 1965.  These 
matters come before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision that denied 
service connection for lumbar disc disease.  The veteran 
filed a notice of disagreement in October 2001.  The RO 
issued a statement of the case in February 2002.  The veteran 
submitted a substantive appeal March 2002.  

The veteran had an RO hearing in May 2002; the transcript of 
that hearing is of record.  


REMAND

The Board denied service connection for lumbar disc disease 
in May 2001.  At that time, the Board recounted that a 
December 1965 rating decision originally denied service 
connection for a congenital defect of the lumbosacral spine 
with spondylolysis of L5-S1.   As the veteran did not appeal 
the 1965 rating decision within one year, that decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  After consideration of the basis of the original 
denial as well as a careful review of any newly obtained 
evidence since the December 1965 denial of the claim, the 
Board determined that new and material evidence had not been 
submitted to reopen the claim.  Additionally, the Board found 
that the veteran had raised a new claim for a lumbar disc 
disorder other than a congenital defect of the lumbosacral 
spine with spondylolysis of L5-S1.  Addressing the new claim, 
the Board denied service connection for a lumbar disc 
disorder, finding no competent evidence of lumbar disc 
disease in service or any relationship between current lumbar 
disc disease and service.  

Two months later, in July 2001, the veteran submitted a 
statement to the RO raising arguments in support of service 
connection for a low back condition.  Additionally, in August 
2001, the veteran submitted VA outpatient treatment records 
in support of his claim.  Specifically, he submitted an 
August 2001 orthopedic clinic note that indicated, in part, 
that radiographs of the lumbar spine showed no evidence of 
congenital malformations.  He asked that the records be 
considered as new and material evidence to reopen his claim.  
The RO issued a decision in September 2001 denying service 
connection for lumbar disc disease.  

Because the veteran did appeal the Board's May 2001 denial, 
and no other exception to finality applies.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  Pertinent law and regulation 
provide that if new and material evidence has been presented 
or secured with respect to a claim that has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
However, in this case, it does not appear that the RO, by way 
of the July 2001 rating decision, February 2002 statement of 
the case or the May 2002 supplemental statement of the case 
considered the veteran's claim on the basis of whether new 
and material evidence warranted reopening the claim.  
Furthermore, the RO did not discuss the evidence as it 
pertained to the finally denied claim of entitlement to 
service connection for a congenital defect of the lumbosacral 
spine with spondylolysis of L5-S1.  It appears instead, that 
the RO adjudicated the claim as one for direct service 
connection for lumbar disc disease.  

Furthermore, there is no indication that the RO notified the 
veteran of information or evidence needed to substantiate his 
claim.  

The Board notes, in this regard, that VA has, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

In addition, VA has a duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
However, in cases of claims that have been finally 
disallowed, VA does not have a duty to assist a claimant 
except when new and material evidence is presented or 
secured.  38 U.S.C. § 5103A(f).  

As the RO failed to adjudicate the claim as a petition to 
reopen, and as there is no indication that the RO complied 
with the duties to notify, as set forth above, a remand is 
required to afford the veteran due process.  Accordingly, the 
case is hereby REMANDED to the RO for the following action:  

1.  The RO should furnish to the appellant 
and his representative a letter notifying 
the appellant of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically in regards to submission of 
new and material evidence to reopen a 
claim for service connection for lumbar 
disc disease.  The letter should include a 
summary of the evidence currently of 
record and specific notice as to the type 
of evidence necessary to substantiate the 
claim.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
appellant to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is her ultimate 
responsibility to submit.  

2.  After receiving the appellant's 
response, the RO should assist the 
appellant in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, the RO should readjudicate the 
petition to reopen in light of all 
pertinent evidence and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of VCAA laws and regulations, 
and clear reasons and bases for the RO's 
determinations) and afford the appellant 
and his representative the appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



